 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDHighland House Nursing Center,Inc.andProfession-al and Health Care Employees Division,Local 1540,Retail Clerks International Association,AFL-CIO.Cases 13-CA-14257 and 13-RC-13630January 12, 1976DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS FANNING, JENKINS, AND PENELLOOn October 23, 1975, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the Acting Gen-eral Counsel, hereinafter called the General Counsel,filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent Highland House NursingCenter, Inc., Downer's Grove, Illinois, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for the Administra-tive Law Judge's notice.IT IS FURTHER ORDERED that the election held inCase 13-RC-13630, on April 11-and 12, 1975, be andithereby is, set aside and that the case be remandedto the Regional Director for Region 13 for the pur-pose of conducting a new election in the appropriateunit at such time as he deems the circumstances per-mit the free choice of a bargaining representative.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge.It is the Board's established policy not to over-rule an Adnumstrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products,Inc,91NLRB 544 (1950), enfd 188 F 2d 362 (C.A 3, 1951) We have carefullyexamined the record and find no basis for reversing his findingsRespondent alleges that the Administrative Law Judge failed to considercarefully the many issues of credibility raised by Respondent in its brief tothe Administrative Law Judge and its arguments for resolving them in itsfavor as he issued his decision 8 days after receipt of its brief.Respondenthas not alleged,and we have no reason to believe,that the AdministrativeLaw Judge did not consider Respondent's brief.Moreover,our review of theentire record,including Respondent's exceptions and brief,satisfies us thatthe Administrative Law Judge'sDecision is supported by a clear preponder-ance of the relevant evidence.We hereby correct the Administrative Law Judge's inadvertent conclu-sion that Supervisor Cora Hughes'interrogation of Philip Wmtermute tookplace in her office when in fact, as the Administrative Law Judge's previousfinding of fact reveals,this unlawful interrogation took place in the officenormally occupied by the secretary of the administrator of the home2We find no merit in Respondent's exception to the scope of the remedialorder,as the unfair labor practices committed by the Respondent are poten-tially related to other unfair labor practices proscribedby the Act,and thedanger of their commission in the future is to be anticipated from theRespondent's conduct in the past.As the preventive purposes of the Act willbe thwarted unless our Order is coextensive with the threat,we affirm theAdministrative Law Judge's broad remedial orderThe recommended notice is clarified to indicate that benefits grantedemployees are not to be rescindedWe further find merit in Respondent'sexception that the notice should be modified to show that employees havethe right to refrain from joining or supporting the Professional and HealthCare Employees Division,Local 1540, Retail Clerks International Associa-tion,AFL-CIO,or any other labor organization Accordingly,we shallmodify the notice in these respects.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportu-nity to present their evidence it has been decided thatwe broke the law in certain ways. We have been or-dered to post this notice. We intend to carry out theorder of the Board and abide by the following:WE WILL NOT interrogate employees concern-ing their union activities.WE WILL NOT threaten to discontinue anycompany benefits because of the unionization ofthe Home.WE WILL NOl grant benefits to employees in anattempt to persuade them from giving support tothe Union. Provided however, that nothing here-in requires us to vary or abandon any economicbenefit or any term or condition of employmentwhich we have heretofore established.WE WILL NOT attempt to create in the minds ofour employees an impression that their unionactivities are under surveillance.WE WILL NOT by anymeans or in any mannerinterfere with, restrain, or coerce employees inthe exercise of rights guaranteed to them by Sec-tion 7 of the National Labor Relations Act.These rights include the right to form, join, orassist labor organizations; to bargain collec-tively through representatives of their own222 NLRB No. 25 HIGHLAND HOUSE NURSING CENTER135choosing; and to engage in other concerted ac-tivities for their mutual aid and protection.All of our employees are free to become or remainmembers` of Professional and Health Care Employ-ees Division, Local 1540, Retail Clerks InternationalAssociation, AFL-CIO, or any other labor organiza-tion, or to refrain from any and all such activities,except to the extent that such right may be affectedby an agreement requiring membership in a labororganization as a condition of employment as au-thorized in Section 8(a)(3) of the Act.The representation election conducted on April I 1and 12, 1975, has been get aside and another electionwill-be held at such time as the Regional Director ofthe Board deems appropriate. Further notice of thedate, time, and place of said election and the eligibili-ty to vote in said election will be posted.HIGHLAND HOUSE NURSING CENTER, INC.DECISIONFINDINGS OF FACTA. Statement of the CaseWALTER H. MALONEY, JR., Administrative Law Judge:This case came on for hearing before me at Chicago, Illi-nois, upon a complaint,' amended at the hearing, whichwas issued against the Respondent Highland House Nurs-ing Center, Inc. (hereinsometimescalled the Home), bythe Regional Director for Region 13. The complaint wasconsolidated with objections to the conduct of an electionwhich were timely filed by the Charging Party herein .2 Italleges that the Respondent 3 committed various acts ofcoercive interrogation of employees through SupervisorsClinton, Evans, Hughes, Morrison, and LaSeur; created animpression of surveillance of the union activities of -em-ployees through statements made by Supervisors Evans,iThe principal docket entries in the complaint case are as followsCharge filed on April 29, 1975; complaintissued onJuly 9, 1975; answerfiled by the Respondent on July 18, 1975; hearing held in Chicago, Illinois,on August 27 and 28 and September 5, 1975; briefs filed with me by theGeneral Counsel and the Respondent on October 14, 1975.2The principal docket entries in the consolidated representation case areas follows. petition for representation election filed by Professional andHealth Care Employees Division,Local1540, Retail Clerks InternationalAssociation, AFL-CIO (herein called Union), on February 3, 1975; certifi-cation upon consent election agreement approved by the Regional Director,March 7, 1975, representation election conducted among Respondent'snurses aides, janitors, laundry, activity, housekeeping, kitchen, and clericalemployees on April 11 and 12, 1975, which the Union lost by a vote of 27 to37, objections filed on April 18, 1975; report on objections and order conso-lidating representation case with complaint case issued on July.11, 19753Respondent admits,and I find,that it is an Illinois corporation whichoperates a proprietary nursing home in Downer'sGrove,Illinois.During thepreceding 12 months,a representative period,it derived gross revenues fromthis nursing home in excess of $100,000 and purchased and received directlyat this place of business from points and places outside the State of Illinois,goods valued in excess of $5,000.Respondent is an employer-within themeaning of Sec 2(2), (6), and(7) of the Act The Unionis a labor organiza-tion within the meaning of Sec 2(5) of the Act.Hughes, and LaSeur; gave employee Wintermute a pay in-crease in order to dissuade him and fellow employees fromsupporting the Union; by- remarks made by SupervisorMorrison threatened employees with loss of benefits in theevent of a union activity victory; and attempted to discour-age or prevent employees subpenaed by the General Coun-sel from testifying at the hearing in thiscase. In the allega-tions of objectionable conduct which were pressed at thishearing, the Charging Union complained that the Respon-dent unlawfully interrogated employees concerning unionactivities, including making such interrogations within 12hours of the representation, election or making them in thelocus of managerial authority; that it threatened employeeswith the loss of jobs if the Union won the election; andthat the Respondent unlawfully promised pay increases ifthe Union lost the election. The Charging Party seeks to setaside the election and to have the Board direct a secondelection.The Respondent -denies the commission of anyunfair labor practices and denies engaging in any objec-tionable conduct. Upon these contentions, the issues hereinare oined.4B. The Objectionable Conduct and Unfair Labor PracticesAllegedThe Respondent operates a 145-bed nursing home inDowner's Grove, Illinois, a suburb of Chicago. Early in1975, the Union began an organizing campaignamong itsnonprofessional employees. A substantial number of bar-gainingunit personnel are individuals in their late teens.The Union filed a petition for an election on February 3.The election was held in various sessions on April 11 and12. The events at issue herein took place, for the most part,within this time frame.Sometime inFebruary, Cora Hughes, the medical rec-ords supervisor at the Home, spoke with employee PhilipWintermute in the office normally occupied by the secre-tary to I'lene LaSeur, who is the administrator of theHome. Mrs. Hughes told Wintermute that he could notvote in the forthcoming election because he was a supervi-sor 5 and asked Wintermute if the Union had contactedhim.Wintermute told Mrs. Hughes thata union represen-tative called at his house and spoke with his mother. Sometimethereafter,Mrs. Hughes spoke with Wintermute inthe conference room concerning the forthcomingelection.She showed him a copy of the Union's constitution andbylaws and a form containing the salaries of union offi-cials.6On this occasion, Mrs. Hughes asked Wintermutewhat he thought about the Union, whetherunion represen-tatives had visited him, and whether he was going to votefor or against the Home. Wintermute gave no answer. OnApril 10, the night before the election, the Union held abeer and pizza party for Home employees at a nearbyShakey'sRestaurant.On the following day in the4 Errors in-the transcript have beennoted andcorrected.5Wmtermutewas a leadmanin the kitchen.His name appeared on theExcelsiorlist,and hevoted in the representationelection.6While the record does not specificallyreflect it, I presumethat the list ofsalaries of union officials often mentionedby witnessesis either the formannually filed by labor organizations with the US.Departmentof Labordisclosing such matters, or information derived therefrom, 136DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's kitchen,Mrs.Hughes asked Wintermutehow the pizza party was, how many beers Wintermutedrank, and how his girl friend enjoyed the party. His replywas "You know, I don't know." Wintermute then askedMrs. Hughes for a copy of Miss LaSeur's campaign speechwhich had been delivered the previous evening to unit per-sonnel.Wintermute had missed that meeting. Mrs. Hughesfurnished him with a written text which he then read .7 Af-ter he finished reading the speech, Mrs. Hughes told him,"Don't disappoint me."During this same period of time, Wintermute was, ineffect, campaigning for a pay raise. Wintermute com-menced his employment with the Home on February 5,1974, and had received successive raises from his initialwage of $2.05 an hour to $2.15, $2.25, and then $2.45 anhour. The last mentioned increase, granted in September1974,was as a result of a family emergency which hebrought to the attention of the Home management. TheHome has a policy of granting an anniversary increase toemployees I year following the date of their employment,or immediately thereafter. Early in February, Wintermuteasked Mrs. Hughes for an anniversary raise. She said thatshe did not feel that he was entitled to one because he hadreceived several already. On March 8, Betty Evans waspromoted from second cook to first cook and became su-pervisor of the kitchen. Shortly thereafter,Wintermuteasked her for a raise: She said that she would speak to Mrs.Hughes about the request and did so. Wintermute's argu-ment to Mrs. Evans was that he was then receiving lessmoney as a leadman than Alan Fleagle, another kitchenemployee with less responsibility, and that this disparitywas making him look bad. In his paycheck of March 20,Wintermute received a 10-cent-an-hour increase, bringinghis rate up to $2.55 per hour.8 The receipt of the check onMarch 20 was the first information Wintermute had thathe was in fact receiving an increase.Late in February or early in March, employee DebbieAtkinson, a nurses aide, came into the office of NursingSupervisor Bonnie Clinton 9 with Tracy Novak, anothernurses aide, to complain about certain deficiencies on thepart of the night nurses aides who assertedly were notproperly dressing patients for bed. According to Mrs. At-kinson, after they had discussed the patient care problem,Mrs. Clinton asked Mrs. Atkinson to stay. She then beganthis portion of the conversation by stating that she hadheard Mrs. Atkinson was trying to get a union in. Then,according to the Atkinson version, she asked Mrs. Atkin-son how much of a raise employees would be getting,warned her that the advent of a union would not necessari-lymean a net increase in take-home pay because of deduc-7Mrs. Hughes denies any interrogation and recites, in some instances,versions of these conversations which differs from Wintermute's. I creditWintermute6Wintermute testified that he first received the increase on his check ofApril 5Mrs. Hughes testified that, at the request of counsel, she checkedWintermute's payroll record and found that he received the 10-cent-an-hourincreasein the check distributed on March 20. Employees at the Home arepaid twice monthly I credit Mrs Hughes on this point, although I note thatno payroll records were introduced into evidence.9 Shortly before the hearing, Bonnie Clinton remarried and is now BonniePerratto. Because she is more frequently described in this case by her formername, Ihave elected to do so.tions of union dues, and asked her how many meetings sheattended.Mrs. Clinton insists she asked Mrs. Atkinson noquestions concerning her activities. According to her ver-sion, it was Mrs. Atkinson who initiated the conversationon the question of unions, asking her whether she had everbeen a union member and looking to her for advice. Mrs.Clinton's advice was simply to be careful and to look intothematter thoroughly. Mrs. Clinton was an unimpressivewitness, and in a two-person credibility conflict, she wouldcome off poorly. However, her version of this conversationis corroborated by former Assistant Director of NursingAnne Sullivan, who was present during the above-recitedconversation and vouched for Mrs. Clinton's version. Forthis reason, I credit Mrs. Clinton.Betty Evans was second cook in the kitchen until March8,when she was promoted to the supervisory position offirst cook.Mrs. Evans gave evidence of being personallyembittered and antagonistic to trade unions. Prior to herpromotion and just before the Union herein filed its repre-sentation petition, she went to a local public library in VillaPark and asked the librarian for a reference book on thesubject of graft in the union movement. She was directedto a volume entitled, "Captive City-Chicago In Chains,"by Ovid Demaris. The book in question deals with variousphases of social, economic, and political life in Chicagoand the involvement of racketeers in the city's affairs.Among the topics covered by the book is asserted infiltra-tion and control of labor organizations in the Chicago areaby criminal elements, particularly the Mafia. She broughtthe book to work, discussed its contents with various of herfellow employees, and urged them to take it out of thelibrary and read it. She returned it to the Villa Park libraryon February 22, about 2 weeks before her promotion to thestatus of supervisor. She admits discussing the contents ofthis book before the election. In addition to these discus-sionsMrs. Evans, after being promoted to supervisor, alsohad other conversations with employees concerning thecampaign then in progress. Along with other supervisors,Mrs. Evans was furnished by company counsel with a copyof the Union's constitution and bylaws, a copy of a con-tract concluded by a union with a nursing home in Iowa,and a list of the salaries of union officials. In individual orsmall group meetings conducted among persons employedin the kitchen under her immediate supervision, sheshowed these documents, appropriately marked to conveythe Respondent's point of view, to the employees in ques-tion. These conversations took place, for the most part, inthe dining room of the Home. In the course of one suchconversation with employees Anna Zanol and Terry Ed-wards, Mrs. Evans told them that the Union was run by theMafia and the syndicate, and asked Miss Zanol how shewas going to vote. She received no response. On anotheroccasion,Mrs. Evans inquired about union matters in aconversationwithWintermute.About the middle ofMarch, she asked Wintermute in the kitchen about a unionpizza party which allegedly had taken place the night be-fore.Wintermute professed ignorance of the party, towhich Mrs. Evans observed that she would have gone tothe party herself since it was free. At or about this sametime,Mrs. Evans asked employee John Carroll as theywere conversing with each other in the kitchen if he had HIGHLAND HOUSE NURSING CENTER137been at Shakey's with the Union on the previous evening.Carroll replied that he had not been there. As this conver-sation unfolded, Carroll and Mrs. Evans proceeded to thedining room, where Mrs. Evans exhibited to Carroll theunion constitution, bylaws and other papers showing sala-ries of union officials.Anna Zanol's sister, Constance Zanol, is also an employ-ee at the Home. She testified that, during the preelectionperiod, she frequently went to the kitchen on her break toget coffee and was asked on several occasions by Mrs. Ev-ans how she was going to vote. On one such occasion, MissC. Zanol told Mrs. Evans to "stop hassling her" and thatshe was going to vote yes. Mrs. Evans denies making anyof the interrogations outlined above. I discredit her denials,and specifically credit Miss A. Zanol's testimony that theinterrogation of her by Mrs. Evans occurred in the pres-ence of employee Edwards in the middle of March or lateinMarch after the date when Mrs. Evans had been ap-pointed supervisor.The Respondent employs about six Spanish-speakingemployees in its housekeeping department. During thecourse of the election campaign, the head of the depart-ment, Helen Morrison, held about three meetings withthese employees to discuss the forthcoming election. Sheasked maintenance man Fermin Garcia, who is no longeremployed by the Respondent, to act as interpreter. Garciaaccommodated her. Garcia testified that, at the secondmeetingwithSpanish-speakingemployees,atMrs.Morrison's request he asked the assembled employees whatthey thought of the Union and how they were going tovote.He also asked them if they had signed union cardsand, at Mrs. Morrison's request, told them that they didnot have to vote for the Union just because they had signedcards.Mrs. Morrison and her assistant, Nancy Nyswonger,denied that any such interrogations had taken place, al-though neither of them speaks Spanish. I credit Garcia,who is now a neutral witness and whose testimony waspartially corroborated by Respondent's witness AngelLeon.Mrs. Morrison also conducted a series of personal inter-views on the subject of the organizing drive with the Eng-lish-speaking employees under her supervision and control.One such interview took place in the conference room ofthe Home on a Saturday in March with Toni Nessenzia,who works in the laundry. Mrs. Morrison exhibited to MissNessenzia the literature which was in use by company su-pervisors in conducting their campaign. In the course ofthe interview'she told Miss Nessenzia that, at the present,Highland House employees get 3-, 6-, and 12-month raisesduring their first year of employment but, if the Unioncame in, they' would get only yearly raises. Miss Nessenziaalso had a personal interview with the assistant director ofhousekeeping, Nancy Nyswonger, during which Mrs. Nys-wonger also showed Miss Nessenzia the literature in ques-tion.10On the second day of the election, Miss Nessenzia wasworking alone in the laundry. Just before 3 o'clock, Mrs.Morrison came into the laundry and asked Miss Nessenziaif she was going to vote "no." Miss Nessenzia made noresponse but left and went to vote. Mrs. Morrison deniesthe above-recited statements and interrogations and main-tains that, on the afternoon of the second day of the elec-tion, she merely offered to take over the laundry chores topermitMissNessenzia to go to vote. I credit MissNessenzia's version of both incidents.Elizabeth Ann Moore was a well-known union activist.On the night before the first day of the election, she wasdiscussing the union campaign and the election with Ber-nadette Kessler, a registered nurse employed by the Re-spondent. She mentioned to Miss Kessler and to otherswho were listening that she was the only employee whohad not been individually interviewed by the Home in con-nection with the campaign and that had she been accordedsuch an interview, she might be open to other sentiments.Early the following morning, Miss Kessler took it uponherself to report this statement to Miss LaSeur, the Admin-istrator,who told her to phone Miss Moore at her homeand have her come to see her at Miss Moore's earliest con-venience.MissMoore came to the Home during the morninghours of April 11 and spoke with Miss LaSeur in an ex-tended private interview in the conference room. The inter-view consisted of an admixture of union campaign discus-sion and Highland House gossip. Miss Moore mentionedtoMiss LaSeur that she was the only Highland House em-ployee who had not been interviewed by management dur-ing the-campaign. Miss LaSeur said that she could not talkwith every employee personally and observed that, as ev-eryone knew how deeply Miss Moore was involved withthe Union, management felt that such an interview wouldbe fruitless from its point of view. Miss LaSeur asked MissMoore in a rhetorical manner if she knew how low thepatient census was at the Home. She stated that, becausethe Home was losing patients who were not being replaced,the Home might not be able to meet Union's demands. Shealso told Miss Moore that, in the event of a union victory,theHome had no obligation to agree to anything theUnion proposed. Its only obligation was to bargain in goodfaith. She went on to say that she knew when and whereMiss Moore was meeting with Union Business Agent Pat-rickMaurer, mentioning meetings at the Shakey's and BigBoy restaurants. She said that her [Miss Moore's] relation-ship with Maurer, a married man, was hurting her parents,and observed that Maurer was only trying to use her for hisown purposes but that, as far as the Home was concerned,Miss Moore's morals were her own business. Miss LaSeurindicated that she had spoken with Miss Moore's,mother, aformer employee of the Home, concerning the Union buthad advised her to stay out of the union matter at theHome since it might adversely affect her present employ-ment with a unionized company." Miss Moore repeatedsome gossip she had heard concerning Miss LaSeur andMrs. Clinton. When the conversation ended, Miss LaSeurtUMrs. Morrison denies having any individual interview with Miss Nes-senzia, although she admits having such interviews with her other employ-ees. IcreditMiss Nessenzia." Miss Moore had, in fact, met with union agents, including Maurer, onseveral occasions to discuss union business, but had not dated Maurer orestablished any personal relationship with him 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequested her to vote "no" at the forthcoming election andto campaign for the Home.12On August 26, the day before the hearing in this casecommenced, Miss LaSeur had individual conversationswith Wintermute, A. Zanol, C. Zanol, and Carroll concern-ing the subpenas which they had received from the GeneralCounsel. The subpenas were issued about 2 weeks in ad-vance of the hearing, but each of these employees hadwaited until the day before the hearing to request leave ofabsence to attend. None of the employees were told byMiss LaSeur not to attend the hearing, and none were de-nied permission to be absent in order to comply with thesubpena. In each of the conversations, Miss LaSeur ex-pressed her irritation that the employees in question hadwaited until the day before the hearing to make knowntheir request to be absent. She told them that she thoughtthat this was a poor way to treat the management of theHome, since it would be difficult to find replacements onsuch short notice. She also said to some of them that shehoped that they felt bad about their lack of considerationin not making known their requests at an earlier day. All ofthe employees in question attended and testified for theGeneral Counsel on the first day of the hearing. They testi-fied again (or were available to testify) a week or ,so laterwhen the hearing resumed.C. Analysis and ConclusionsThe Charging Party contended that the conference roominwhich several supervisors conducted individual inter-views with employees on campaign-related matters was thelocus of managerial authority and that any statementsmade in the course of these interviews constituted ob9ec-tionable conduct, even if such remarks did not rise to thelevel of violations of Section 8(a)(1). InPeoplesDrugStores, Inc.,119 NLRB 634, 636 (1957), the Board said:It is well established that the technique of calling em-ployees, individually or in small groups, into a privatearea removed from employees' normal workplacesand urging them to reject the union is in itself conductwhich interferes with the conditions necessary to afree choice by the employees in the selection of a bar-gaining agent and warrants setting aside the election.In a more recent case, a Board majority rejected anyper seapplication of thePeople's Drugrule and stated:We shall continue to adhere toGeneral ShoeandPeo-ples Drug,but only where it can be said on reasonablegrounds that, because of the small size of the groupsinterviewed, the locus of the interview, the position ofthe interviewer in the employer's hierarchy, and thetenor of the speaker's remarks, we are not justified inassuming that the election results represented the em-ployees' true wishes. In making this determination, allthe facts in the particular case must be carefullyweighed.A per seapproach cannot be accepted.NVF12Miss LaSeur testified that she had learned from several sources thatMiss Moore had been at union meetings at the Shakey's and Big Boy restau-rants She demes, however, that she mentioned this fact to Miss Moore orCompany,HartwellDivision,210NLRB 663, 664(1974).As discussed hereinafter, the record on this case presentsevidence of conduct on the part of the Respondent whichclearly violates Section 8(a)(1) of the Act. As this conductalso constitutes a basis for setting aside the election, it isapplicable to the Charging Party's request for a secondelection even if it is not specifically mentioned in theCharging Party's objections.13 Therefore it is unnecessaryto pass upon this contention of the Charging Party, and Idecline to do so.In reviewing the facts as found above, I conclude thatthe following acts and conduct on the part of the Respon-dent constitute violations of Section 8(a)(1) of the Act andalso amount to conduct which interferes with the holdingof a free and fair representation election.a. In February, Supervisor Cora Hughes asked Winter-mute in her office whether the union had contacted him.Later,when engaged in a company campaign effort, sheasked Wintermute what he thought of the Union, whetheran organizer had visited him, and how he was going tovote. Such repeated interrogation, made in the course of astrong antiunion effort on the part of an employer, consti-tutes coercive interrogation.b.On March 20, within 3 and 4 weeks prior to the elec-tion, the Respondent gave Wintermute a raise. Normally,the granting of such benefits immediately prior to an elec-tion constitutes an illegal inducement to employees to voteagainst unionization.N.L.KB. v. Exchange Parts Company,375 U.S. 405 (1964). Respondent seeks to justify the in-crease to Wintermute on the basis that it was a standardcompany policy to grant increases to employees on the an-niversary of their employment or immediately thereafter.Respondent is in a weak position to interpose this defense.When Wintermute brought to the attention of Mrs. Hughesthe fact that he had worked for the Respondent for a yearand that it was company policy to grant increases at thattime, he was told that he had already received too manyincreases to be eligible to benefit from this practice. It wasonly after he continually importuned various supervisorsand as the date of the election drew near that Respondentchanged its position. The raise was not granted on the an-niversary date of Wintermute's employment and he did notlearn of it until 6 weeks later, during which time he wascontinually being subjected to antiunion propaganda bythe employer's representatives. In light of these consider-ations, I conclude that the increase in question cannot bejustified by any regular employer practice which was fol-lowed in Wintermute's case but that the increase was madein such a manner and at a time calculated to influenceWintermute's vote in the forthcoming election. According-ly, it violates the Act.c.The credited evidence relating to the Atkinson-Clin-ton discussion in late February or early March indicatesthatMrs. Clinton did little more than answer questionsposed to her and express her own opinion, which was large-ly noncommittal. As such expressions are protected by Sec-tion 8(c) of the Act, I will dismiss as much of the complaintthat she asked Miss Moore to campaign for the Home I credit Miss13Dal-Tex Optical Company, Inc,137 NLRB 1782 (1962);Dawson MetalMoore's version.Products, Inc,183 NLRB 191 (1970). HIGHLAND HOUSE NURSING CENTER139as allegesthat they violate the Act.d.As for Supervisor Betty Evans, the credited evidenceshows that she expressed great hostility to the unionizationof the Home, and, in connection with the campaign_ whichshe waged, asked Anna Zanol how Zanol was going tovote, asked Wintermute and Carroll on different occasionsabout their attendance at union-sponsored pizza parties,and repeatedly asked Constance Zanol how she was goingto vote.14 Such conduct constitutes coercive interrogation.of employees. Certain of these remarks demonstrate on thepart of Evans a suspicion or an awareness that-certain em-ployees-had engaged in-union activities; they also consti-tute a creation in the minds of employees of an impressionof surveillance of union activities in violation of the Act.e.Helen Morrison was named in the complaint as a su-pervisor who engaged in illegal interrogation. Credited evi-dence indicates that, just before the conclusion of the vot-ing, she asked Nessenzia in the laundry room whether shewas going to vote "no." She-also spoke to the Home'sSpanish-speaking employees with the assistance of mainte-nance man Fermin Garcia, a rank-and-file employee whointerpreted for her. While acting in the capacity of a non-supervisory agent of the Respondent for whose remarks theRespondent is legally responsible, Garcia asked employeeshow they were going to vote, and whether they had signedunion cards. Such- interrogation constitutes a clear viola-tion of the Act.f.-During the course of a campaign interview, Mrs. Mor-rison told Nessenzia that, at the present time, HighlandHouse employees (including by implication laundry roomemployees) received 3-, 6-, and 12-month raises during thefirst year of their employment. However, in the event of aunion victory, there would be only a yearly raise. Thisstatement amounts to a threat of loss of existing benefitswhich was made in order to dissuade an employee fromsupporting the union. As such it violates the Act.g.During the course of a conversation on the morningof the first day of the election, Miss LaSeur attempted toinfluenceMiss Moore to vote "no." In the course of anextended private conversation, she told Miss Moore thatshe was aware of her meetings with union agents at namedrestaurants. She also made statements which, in their con-text, had a particularly nasty overtone because they sug-gested immoral behavior on the part of Miss Moore in herrelationship with Union Agent Maurer. Such statementsconstitute the creation of an impression of surveillance ofMiss Moore's union activities and are a form of interfer-ence with protected activities, all of which violate the Act.It.Miss LaSeur was understandably perturbed when atotal of four employees announced on the eve of the hear-ing in this case that they would not be at work the follow-ing day because they had been subpenaed to testify. All ofthem had known well in advance of the hearing date oftheir prospective absence from employment. However, bywaiting until the last minute to inform Respondent's man-agement of this obligation, they made it gravely inconven-14 In light of the General Counsel's concession in her brief that the inter-rogation of Constance Zanol should not be regarded as a violation of Sec8(a)(1) of the Act, I regard it only as conduct which interferes with theholding of a fair and free representation electionlent for the Home Administrator to find immediate re-placements in order to carry on the operations of the estab-lishment.Miss LaSeur's remarks to these employees onAugust 26 constituted an understandable and well-foundedexpression of irritation which had been prompted by theinconsiderate conduct of others. However, nothing she saidor did in any way hampered or dissuaded the employeesfrom attending and testifying, nor were her remarks calcu-lated to do so. Accordingly, I would dismiss this allegationin the amended complaint.Upon the foregoing findings of fact, and upon the entirerecord herein considered as a whole, I make the following:CONCLUSIONS OF LAW1.Respondent Highland House Nursing Center,Inc., isan employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.Professional and Health Care Employees Division,Local 1540, Retail Clerks International Association, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.3.By coercively interrogating employees concerningtheir union sympathies and activities; by granting a payincrease which was timed to influence the support of em-ployees for the Respondent in a forthcoming election; bythreatening to discontinue benefits in the event of union-ization; and by-creating in the minds of employees theimpression that their union activities were under surveil-lance, the Respondent herein violated Section 8(a)(1) of theAct.4.The unfair labor practices recited above in Conclu-sions of taw 3 have a 'close, intimate, and substantial effecton the free flow of commerce within the meaning of Sec-tion 2(6) and (7) of the Act.5.By the unfair labor practices recited above in Conclu-sions of Law 3, the Respondent also interfered with thefreedom of choice of its employees in their selection of abargaining representative in the election of April 11 and12, 1975.REMEDYHaving found that the Respondent has committed cer-tain unfair labor practices, I will recommend that it beordered to cease and desist therefrom and that it be re-quired to take other actions designed to effectuate the pur-poses and policies of the Act. As the Respondent's illegalactions have been widespread, repeated, and pervasive,and as they have embraced various kinds of activitieswhich contravene the Act, I will recommend the issu-ance of a so-called broad 8(a)(1) order designed to sup-press any and all violations of Section 8(a)(1).N.L.R.B. v.EntwistleMfg. Co.,120 F.2d 532 (C.A. 4, 1941). The con-duct of the Respondent found herein has also interferedwith the free choice of a bargaining agent by the employeeswho voted in the representation election of April 11 and12, 1975, so I will recommend that the Charging Party'sobjections to that election be sustained, that the election beset aside, that Case 13-RC-13630 be severed from Case13-CA-14257 and remanded to the Regional Director for 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegion 13, with instructions to conduct a second electionat such time as the free choice of a bargaining representa-tive can be made through the vehicle-of the Board's elec-toral processes.Upon the foregoing findings of fact, conclusions of law,upon the entire record herein considered as a whole, andpursuant to Section 10(c) of the Act, I make the followingrecommended:ORDER 15RespondentHighlandHouse Nursing Center, Inc.,Downer's Grove, Illinois, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion sentiments and activities.(b)Granting benefits in order to dissuade employeesfrom supporting a union, provided that nothing in this rec-ommended Order shall require the Respondent herein towithdraw or discontinue any benefit which it has hereto-fore granted.(c)Threatening employees with loss of benefits in orderto dissuade them from voting for a union.(d)Creating in the minds of employees the impressionthat their union activities are under employer surveillance.(e) In any other manner interfering with, restraining, or15 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided In Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.coercing employees in the exercise of rights guaranteed tothem by Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a)Post at its Downer's Grove, Illinois, nursing homecopies of the attached notice in English and in Spanish,which notice is marked "Appendix." 16 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 13 and duly signed by a representative of the Respon-dent, shall be posted by the Respondent immediately uponreceipt thereof, and shall be maintained by it for 60 consec-utive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken to insure that such noticesare not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for Region 13, in writ-ing,within 20 days from the date of this Decision, whatsteps it has taken to comply herewith.IT IS FURTHER ORDERED that objections 2 and 5 to theelection conducted in Case 13-RC-13630 be, and theyhereby are, sustained and said election is hereby set aside;that said case be, and it hereby is, severed from Case13-CA-14257 and remanded to the Regional Director forRegion 13, and that the Regional Director is hereby direct-ed to conduct a second election at such time as, in hisjudgment, a free and fair election can be held.Objections 3 and 4 to the election are hereby overruled,Insofar as the amended complaint herein alleges mattersnot found to be violative of the Act, the amended com-plaint is hereby dismissed.16 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."